United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1651
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the Western
                                        * District of Missouri.
Lance D. Jones,                         *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: August 5, 2011
                                Filed: August 12, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.


       In this direct criminal appeal, Lance Jones appeals the sentence the district
     1
court imposed after he pled guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). His counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), and has moved to withdraw.




         1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
       We conclude that the district court committed no procedural error in sentencing
Jones, and imposed a substantively reasonable sentence. See Gall v. United States,
552 U.S. 38, 51 (2007) (in reviewing sentence, appellate court first ensures that
district court committed no significant procedural error, and then considers
substantive reasonableness of sentence under abuse-of-discretion standard; if sentence
is within Guidelines range, appellate court may apply presumption of reasonableness);
United States v. Todd, 521 F.3d 891, 897 (8th Cir. 2008) (district court need not
mechanically recite 18 U.S.C. § 3553(a) factors, especially when court applies
Guidelines range). Nothing in the record indicates that the district court failed to
consider a relevant sentencing factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing relevant factors.
See United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (describing ways in
which court might abuse its discretion at sentencing).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                          -2-